      Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KEVIN EVANS AND BRADLEY EVANS                       §
                                                    §
              Plaintiffs,                           §
                                                    §
vs.                                                 §       Case No. ______________
                                                    §
                                                    §
                                                    §
CMFG LIFE INSURANCE                                 §
d/b/a CUNA MUTUAL GROUP,                            §
CUNA Mutual Life Insurance                          §
Company a/k/a CUNA Mutual                           §
Insurance Agency, Inc. a/k/a                        §
CUNA Mutual Holding Company,                        §
                                                    §
              Defendant                             §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs Kevin Evans and Bradley Evans file this Original Complaint asserting causes

of action in law and equity for relief against CMFG LIFE INSURANCE COMPANY and/or

entities CUNA MUTUAL GROUP, DBA CUNA MUTUAL LIFE INSURANCE COMPANY

a/k/a CUNA MUTUAL INSURANCE AGENCY, INC. a/k/a CUNA MUTUAL HOLDING

COMPANY (CMFG) In support thereof Plaintiff shows the Court as follows:

                                        THE PARTIES

       1.     Plaintiff, Kevin Evans, is a resident citizen of Harris County, Texas.

       2.     Plaintiff, Bradley Evans, is a resident of Harris County, Texas.

       3.     Defendant CMFG LIFE INSURANCE COMPANY and/or entities CUNA

MUTUAL GROUP DBA CUNA MUTUAL LIFE INSURANCE COMPANY a/k/a CUNA

MUTUAL INSURANCE AGENCY, INC. a/k/a CUNA MUTUAL HOLDING COMPANY

(CMFG) is a foreign duly licensed insurance company authorized to do business in the State of


                                                1
       Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 2 of 6



Texas. It may be served by process by serving its registered agent, CT Corporation System, 350

North St. Paul Street, Dallas, Texas 75201, or wherever it may be found.

                                JURISDICTION AND VENUE

          4.   Plaintiffs are citizens of Texas. Defendant is an Iowa corporation with its

principal place of business in Madison, Wisconsin. For purposes of 28 U.S.C. § 1332(a)(1),

Defendant is deemed to be a citizen of the State of Iowa and the State of Wisconsin. By virtue of

diversity of citizenship and the amount in controversy, this Court has jurisdiction over this

matter.

          5.   Venue is proper in this District and Division pursuant to 29 U.S.C. §1132(e)(2)

because the Defendant maintains business activity in and may be found in this district. Further,

this Division is where the insured decedent resided and where the beneficiaries reside.

                                   STATEMENT OF FACTS

          6.   Plaintiffs Kevin Evans and Bradley Evans are the grandchildren of Christine

Evans. In April of 2018, Christine Evans applied for and received a term policy (# LC0187107)

through CMFG, with a $300,000 benefit. In July of 2018, she applied for and received a whole

life policy (#LC0274524) with a $100,000 benefit. She designated both Plaintiffs as the equal

beneficiaries of the term policy, and designated Plaintiff Kevin Evans as beneficiary of the whole

life policy.

          7.   CMFG approved and issued policies LC0187107 and LC0274524. The policies

obligated CMFG to pay Christine Evans’ designated beneficiaries.

          8.   Christine Evans died unexpectedly on September 29, 2018. Her death certificate

was issued on November 26, 2018.




                                                 2
      Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 3 of 6



       9.      Shortly thereafter, Plaintiffs applied for the death benefits under both policies.

They provided CMFG with a death certificate. Jim Evans, Christine’s husband, executed an

authorization for CMFG to obtain health, employment, DMV, etc. records. CMFG then

interviewed Plaintiffs and also Christine Evans husband, Jim Evans.

       10.     Approximately nine months later, CMFG has not fulfilled its obligation to pay the

benefits due on the policies. Nor has CFMG come up with any reason to deny the claims. In

addition, CMFG has not claimed that the Plaintiffs have failed to cooperate in providing

requested information. In response to the delay and lack of communication, Plaintiffs retained

the undersigned who sent a letter to CMFG on June 17, 2019 demanding payment or for CMFG

to set out the specific reasons for a denial of payment. CMFG responded on June 25, 2019,

stating that it was “reviewing the medical records as part of the claim investigation . . . including

whether Ms. Evans made material misrepresentations on the applications for the policies.”

       11.     CMFG did not state what alleged material misrepresentations Christine Evans

made regarding her medical condition. Nor did it give a timeline for a decision, including an

acknowledgment of its responsibilities under Section 542.058 of the Texas Insurance Code.

       12.     On August 23, 2019, counsel for Plaintiff sent CMFG another letter requesting an

update on CMFG’s review and status of payment on the claims. CMFG did not respond until

October 11, 2019. In that response, CMFG did not reference medical records. Instead it

referenced concerns over “insurable interest” and whether Ms. Evans was aware of the policy.

       13.     The shifting excuses belie the lack of good faith. CMFG was flailing around to

find any reason to deny its payment obligations on the policies. And after almost a year, they

still could not find a valid reason for a denial. Only shifting excuses to avoid payment.




                                                  3
      Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 4 of 6



                                          CAUSES OF ACTION

       BREACH OF CONTRACT

       14.         A life insurance policy is a contract. Plaintiffs are beneficiaries under the

policies purchased by Christine Evans and therefore have standing against CMFG for its refusal

to honor its contractual obligations to pay. CMFG is in breach of its contractual obligation to

pay the policy benefits to Plaintiffs, including under Sections 4.01, et. seq of the policies.

       VIOLATIONS OF THE TEXAS PROMPT PAY STATUTE

       15.     CMFG’s liability under the Policies became reasonably clear after Plaintiffs

submitted the death certificate of Christine Evans before the end of 2018. Yet, CMFG has

refused to pay the claims, or even provide reasons for its denials. Pursuant to Texas Insurance

Code § 542.051 et seq, Plaintiffs are entitled to recover statutory penalties of 18 percent per year

of the amount payable under the Policy, because Defendant has not paid Plaintiffs’ claim, even

though more than 60 days has elapsed since CMFG received all requested items, statements, and

forms from Plaintiffs.

       UNFAIR INSURANCE PRACTICES

       16.     CMFG has engaged in unfair practices in the business of insurance as defined by

Article 21.21 et. seq. and Section 541 of the Texas Insurance Code, in one or more of the

following ways:

                   •     Delaying payment of a claim without a reasonable basis for such delay

                   •     Compelling beneficiaries covered by the policy of insurance to institute

                         suits to recover amounts due under the policy by offering nothing or

                         substantially less than the amounts ultimately recovered.




                                                  4
      Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 5 of 6



                      •   Not attempting in good faith to effectuate prompt, fair and equitable

                          settlement of claims submitted in which liability has become reasonably

                          clear.

                      •   Engaging in unconscionable action Texas Deceptive Trade Practices Act

                          17.50(a)(3).

Violations of Chapter 541 of the Texas Insurance Code are actionable under the DTPA. TEX.

BUS. & COM. CODE § 17.50(a)(4). Defendant violated Chapter 541 of the Texas Insurance

Code by refusing to pay a claim without conducting a reasonable investigation with respect to

the claim. TEX. INS. CODE § 541.060(a)(7).

                          CLAIM FOR ATTORNEY FEES AND COSTS

       17.     Plaintiffs seek an award of their reasonable attorneys’ fees incurred and to be

incurred in the prosecution of this claim for the life insurance benefits. They are entitled to

recover those fees together with his costs of court pursuant to TEX. CIV. PRAC. & REM. CODE

§ 38.001, TEX. INS. CODE § 542.060, TEX. INS. CODE § 541.152, and TEX. BUS. & COM.

CODE §17.50(d).

                                               PRAYER

       THEREFORE, Plaintiffs demand:

1. Judgment against Defendant;

2. Plaintiff's actual damages, including but not limited to the $400,000 in benefits they are owed

under the Policies.

3. Mental-anguish damages as a result of Defendant's knowing and intentional conduct;

4. Defendant’s actions, which constituted malice, were a proximate cause of Plaintiff's damages.

Therefore, Plaintiff sues for additional damages in the amount determined by the trier of fact;



                                                   5
      Case 4:19-cv-04570 Document 1 Filed on 11/21/19 in TXSD Page 6 of 6



5. Statutory penalties and interest based on violations of the Texas Prompt Pay Statute, including

interest on the unpaid claim in an amount not less than 18 percent per annum;

6. Reasonable and necessary attorney's fees, pursuant to TEX. CIV. PRAC. & REM. CODE §

38.001, TEX. INS. CODE § 542.060, TEX. INS. CODE § 541.152, and TEX. BUS. & COM.

CODE §17.50(d);

7. Expert witness fees;

8. Pre-judgment and post-judgment interest at the maximum legal rate; and

9. Any other further relief to which Plaintiffs may be justly entitled.


                                                      Respectfully submitted,


                                                      ______/s/_J. Michael Young__________
                                                      J. Michael Young
                                                      State Bar No. 00786465
                                                      michael.young@somlaw.net

                                                      SANDERS, MOTLEY, YOUNG & GALLARDO
                                                      111 South Travis Street
                                                      Sherman, Texas 75090
                                                      (903) 892-9133
                                                      (903) 892-4302 (fax)



                                                      /s/ J. Daniel Perkins
                                                      J. Daniel Perkins
                                                      State Bar No. 24041677
                                                      Law Office of J. Daniel Perkins, PLLC
                                                      1415 Harroun
                                                      McKinney, TX 75069
                                                      Ph: 972-529-1111
                                                      Fx: 972-432-5298
                                                      danny.perkins@jdperkinsattorney.com




                                                  6
